Title: From George Washington to Mrs. Jeremiah Duggan, 4 September 1779
From: Washington, George
To: Duggan, Mrs. Jeremiah


        
          Madam.
          Head Quarters West-point 4th Sepr 1779.
        
        I sincerely wish it was in my power to give you that satisfaction which you have desired relative to Mr Duggan your husband. My inquiries have been able only to ascertain his going to St Eustatius, but under what circumstances I am altogether uninformed.
        In looking over the resolves of Congress I find several sums voted Mr Duggan under the description of supplies and services, all in the year 1776, amounting in the whole to 1584 Dollars—But I cannot say whether he is entitled to more, or if he has completed his demands on the States.
        Wishing you such accounts from him as may be perfectly satisfactory, I am Madam your most hble sert.
      